Citation Nr: 1025058	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-47 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, E.S.




ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1942 to December 
1945 and from February 1949 to December 1951.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that confirmed and 
continued the 20 percent evaluation in effect for duodenal ulcer 
and denied the Veteran's claim for service connection for PTSD.

In the case at hand, the Veteran was previously denied service 
connection for a nervous condition in June 1960 and October 1985.   
In a decision dated in March 1987, the Board denied the Veteran's 
claim for service connection for an acquired psychiatric 
disorder.  PTSD was not considered in the previous denials, nor 
did the record contain a diagnosis of such when the previous 
denials were rendered.  As the psychiatric disorder that has been 
previously adjudicated appears to be separate and distinct from 
the PTSD with which the Veteran has more recently been diagnosed, 
the Board finds that the claim for PTSD currently on appeal 
should be considered on a de novo basis, and not subject to 38 
U.S.C.A. § 5108 (West 2002) or 38 C.F.R. § 3.156(a) (2009).  See 
Boggs v. Peake, 520 F.3d 1330 (2008) (a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury).  

In March 2010, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD on the 
merits is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

The Veteran's duodenal ulcer is manifested by complaints of pain, 
nausea several times per week, diarrhea and bowel movements which 
occur between 4 and 8 times per day, belching, weakness, 
excessive gas, night sweats, chills, and periods of 
incapacitation 4 or more times per year.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and not higher, for 
duodenal ulcer have been more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7305 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In an August 2006 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim for 
an increased rating, including evidence that his service-
connected disability has increased in severity.  This letter 
informed the Veteran of what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  In addition, the August 2006 letter and a 
November 2008 letter advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature and 
symptoms of his condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on his 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific").  These letters also provided examples 
of pertinent medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) relevant to establishing a 
disability rating.  The August 2006 letter further advised the 
Veteran of how the VA assigns an effective date and the type of 
evidence which impacts such.   

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, VA treatment records, 
private treatment records, and testimony provided by the Veteran 
and his spouse during a hearing before the undersigned Veterans 
Law Judge.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by undergoing a VA examination, providing 
testimony during a hearing, responding to notices, and submitting 
evidence and argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process and 
has done so.  Any 
error in the sequence of events or content of the notice is not 
shown to have 
affected the essential fairness of the adjudication or to cause 
injury to the claimant.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7; and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  However, where 
an increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

For a duodenal ulcer, a 20 percent rating is warranted if the 
disorder is moderate with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration or with 
continuous moderate manifestations. A 40 percent rating is 
warranted if the disability is moderately severe; the 
manifestations are less than those of severe duodenal disease but 
there is impairment of health manifested by anemia and weight 
loss; or there are recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year. A 60 
percent rating is warranted if the disability is severe, 
manifested by pain which is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss productive 
of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2009).

In an October 2006 statement, the Veteran stated that he had been 
hospitalized in April 2006 with aspiration pneumonia, which he 
contends was caused by chemical damage from regurgitated gastric 
contents.  He asserted that the severity of his stomach 
disability had worsened.  He said that he can not bend over 
without experiencing reflux in the back of his mouth, he gets 
indigestion after any meal, and he has severe pain many days 
during the month, which radiates into his chest and throat.  He 
has been unable to obtain relief with antacids.  He said that the 
only way to stop the pain is to chop up ice cubes and swallow 
small pieces of ice before it melts.

An April 2006 discharge summary from Tallahassee Memorial 
Hospital reveals that the Veteran had a primary discharge 
diagnosis of pneumonia secondary to aspiration, and pneumonia 
with hypoxemia.

The Veteran was provided with a VA examination in September 2007.  
The Veteran reported that his disability has become progressively 
worse since its onset.  He indicated that his current treatments 
are proton pump inhibitors and that his response to treatment has 
been poor.  He was taking medication twice a day.  He endorsed 
experiencing periods of incapacitation due to stomach or duodenal 
disease 4 or more times per year with a duration of 2 days.  He 
also endorsed having episodes of abdominal colic, nausea or 
vomiting, and abdominal distension on a daily basis or more 
often.  The duration of such episodes was one or more hours and 
they were reported to be severe.  

The Veteran also reported having symptoms of alternating 
constipation and diarrhea, a pulling pain upon attempting to 
work, and a pulling pain that is aggravated by movements.  He 
endorsed a gnawing or burning pain that occurs daily or more 
often, happens one to several hours after eating and at night, 
and lasts between 1 and 2 hours.  The location was described as 
epigastric and the pain is relieved by antacids.  The Veteran 
denied episodes of hematemesis or melena or a history of 
vomiting.  He endorsed a history of nausea several times per week 
and a history of diarrhea which is persistent and occurs 4 to 6 
times daily.  The Veteran also reported belching, weakness, and 
pain that goes from his epigastric area up to his throat and 
chest.

Upon physical examination, the examiner indicated that there had 
been no weight change.  There were no signs of significant weight 
loss, malnutrition or anemia.  The examiner noted abdominal 
tenderness.  After reviewing the Veteran's laboratory report, the 
diagnosis was of residuals of duodenal ulcer disease.  The 
examiner indicated that the Veteran had been retired for many 
years, and had been eligible to retire by age or duration of 
work.  The examiner indicated the residuals of duodenal ulcer 
disease had significant effects on the Veteran's usual 
occupation.  The disability impacted occupational activities 
because it caused decreased mobility and problems with lifting 
and carrying, as well as difficulty reaching, weakness or 
fatigue, and pain.  The disability did affect his usual daily 
activities with a mild effect on chores, shopping, bathing, 
dressing, and grooming; a moderate effect on exercise, traveling, 
and toileting; and a severe effect on feeding.   

Recent VA treatment records reveal that the Veteran receives 
ongoing treatment and medication for his duodenal ulcer.

The Veteran testified during a March 2010 hearing before the 
undersigned Veterans Law Judge.  He said that he takes medication 
twice per day for his duodenal ulcer, in addition to Pepto 
Bismol.  He said that he has dumping syndrome and must rush to 
the bathroom for diarrhea about forty minutes after he eats.  He 
said that he consumes a very bland diet, but he still has 
trouble.  He said that he hardly eats any meat and sometimes he 
must go on a no food diet for about a week, during which time he 
eats pudding, Jell-O, and yogurt.  He avoids drinking coffee, 
carbonated beverages, and hot tea.  He said that his stomach is 
constantly upset and he gets burning sensations in his throat.  
He said that he has pain in the stomach that is always present, 
and he experiences pain if he goes without eating for more than 3 
or 4 hours.  He said that he has bouts of diarrhea and 
constipation and he has excessive gas, which causes him to be 
hesitant to be around people much of the time.  He also testified 
that he sometimes has 8 bowel movements per day.  The Veteran 
further stated that he experiences night sweats and chills.  
Although he had not noticed any weight gain or loss, he said that 
his belt reveals that his waist is about an inch smaller than it 
was a couple of months before that time.

Upon review of the record and resolving all doubt in the 
Veteran's favor, the Board finds that the Veteran's 
symptomatology more nearly approximates a rating of 40 percent.  
38 C.F.R. § 4.7.  While the evidence does not reflect recurrent 
incapacitating episodes averaging 10 days or more in duration, 
during the September 2007 VA examination the Veteran did report 
periods of incapacitation due to stomach or duodenal disease 4 or 
more times per year with a duration of 2 days.  Further, the 
Board finds that the evidence reveals that the Veteran's duodenal 
ulcer symptoms are continuously moderately severe, as he has 
reported pain that occurs on a daily basis, nausea several times 
per week, and diarrhea and bowel movements reportedly occurring 
between 4 and 8 times per day.  The Veteran has also endorsed 
belching, weakness, excessive gas, night sweats and chills.  
Although anemia and weight loss have not been clinically 
documented, the Veteran indicated that his waist measurement was 
about an inch shorter in March 2010 than it had been a couple of 
months prior to that time.  Thus, the evidence supports the award 
of an increased 40 percent rating. 

However, the Board finds that an evaluation in excess of 40 
percent is not warranted at any point during the course of the 
claim.  The findings noted above do not reflect that the 
Veteran's disability is severe and he has not experienced several 
of the criteria associated with a 60 percent evaluation, such as 
periodic vomiting, recurrent hematemesis or melena, or 
manifestations of anemia and weight loss productive of definite 
impairment of health.  In this regard, during the September 2007 
VA examination, the Veteran denied episodes of hematemesis or 
melena or a history of vomiting, and there were no objective 
signs of significant weight loss, malnutrition, or anemia.  As 
such, the 40 percent evaluation being assigned adequately 
addresses the level of impairment resulting from the Veteran's 
service-connected duodenal ulcer.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his duodenal ulcer and provide for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008). Consequently, referral for extraschedular consideration 
is not warranted.


ORDER

Entitlement to an increased rating of 40 percent for duodenal 
ulcer is granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for service connection for PTSD.

Additional development is needed in regards to some of the 
Veteran's claimed in-service stressors.  The Veteran reported 
that while stationed on Banika Island, one Navy chief in a nearby 
tent committed suicide.  The Veteran should be given the 
opportunity to provide additional information concerning the 
deceased service member, such as his name, unit, and the 
approximate date of death within a two month time frame.  
Additionally, he has indicated that he witnessed the fatal crash 
of a target towing plane, which was piloted by an enlisted pilot, 
at the Naval Air Station (NAS) New Orleans in 1943.  He further 
said that during his second enlistment in 1951, he witnessed an 
SNB crash at the Naval Air Station (NAS) Willow Grove, due to 
failure of the left engine on take-off, and four or five people 
were killed.  On remand, the Veteran should be asked to clarify 
the approximate dates of the crashes that he claims to have 
witnessed at NAS New Orleans in 1943 and at NAS Willow Grove in 
1951 within a two month time frame.  If sufficient information is 
provided with respect the above stressors, the RO/AMC should 
attempt to verify the stressors through official sources.  

The Veteran also claims that in August 1945, while he was 
stationed at the Naval Air Base, Navy 3149 at Guiuan, Samar, 
Philippine Islands, an explosion occurred while bombs were being 
hauled on flat bed trailers down to the docks to be loaded on 
barges and dumped into the ocean.  The Veteran has reported that 
about 30 men were killed, including some natives.  He claims that 
one of the men killed was a friend of his, a Coxswain 2nd class 
whose last name was Gonzales.  While the RO did attempt to verify 
this stressor, the request indicated that the Veteran was 
stationed in Port Hueneme, California when the incident occurred.  
The response to the request was negative.  However, the Veteran's 
service personnel records indicate he was transferred to Naval 
Air Base, Navy 3149 on August 1, 1945 and was then transferred to 
separation authority on November 1, 1945.  Moreover, the RO's 
request for verification of the death of Coxswain Gonzales noted 
August 24, 1945 as the date of death, rather than August 21, 1945 
and may have been construed to reflect the place of death as 
California, rather than the Philippines.  

In addition, the Veteran submitted internet information 
concerning landing accidents occurring at Samar, Philippines on 
September 5, 1945 and September 23, 1945.  An attempt to verify 
these events through official sources has not been accomplished.

Recent VA outpatient treatment records indicate that the Veteran 
has been diagnosed with PTSD.  Thus, after the additional 
development discussed above is completed, if corroborating 
evidence of a stressor is received, a VA examination should be 
conducted to determine whether the Veteran suffers from PTSD as a 
result of corroborated stressor.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the Veteran to provide any additional 
information he can with respect to his 
stressors to include the name of the Navy 
chief who committed suicide, his unit of 
assignment, and the date of death within a 
two month time frame.  The Veteran should 
also be asked to clarify the dates of crashes 
at NAS New Orleans in 1943 and at NAS Willow 
Grove in 1951 within a two month time frame.  

2.  Undertake appropriate development to 
attempt to verify the explosion on August 21, 
1945 at the Naval Air Base, Navy 3149 at 
Guiuan, Samar, Philippine Islands as well as 
the death of a Coxswain 2nd class whose last 
name was Gonzales on that date at that 
location.  In addition, attempt to verify the 
landing accidents occurring at Samar, 
Philippines on September 5, 1945 and 
September 23, 1945.  If sufficient 
information is provided with respect to any 
other stressors, attempt to verify them 
through official sources.

3.  Obtain VA mental health treatment records 
from the VA Gainvesville, VA Medical Center 
dating since October 2007.

4.  If sufficient evidence to corroborate any 
of the Veteran's claimed stressors is 
received, arrange for a VA psychiatric 
examination to determine whether the Veteran 
currently suffers from PTSD as a result of 
the corroborated in-service stressor(s).  The 
Veteran's claims file and must be made 
available to and be reviewed by the examiner 
in conjunction with examination.  All tests 
deemed necessary should be performed and all 
findings should be reported in detail.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


